
	
		I
		111th CONGRESS
		1st Session
		H. R. 1518
		IN THE HOUSE OF REPRESENTATIVES
		
			March 16, 2009
			Mr. Israel (for
			 himself, Mr. Braley of Iowa,
			 Mr. Chandler,
			 Mrs. McCarthy of New York, and
			 Mr. Massa) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to impose a
		  higher rate of tax on bonuses paid by businesses receiving TARP
		  funds.
	
	
		1.Short titleThis Act may be cited as the
			 Bailout Bonus Tax Bracket Tax Act of
			 2009.
		2.Higher rate of
			 tax on bonuses paid by businesses receiving TARP funds
			(a)In
			 generalSection 1 of the
			 Internal Revenue Code of 1986 (relating to tax imposed on individuals) is
			 amended by adding at the end the following new subsection:
				
					(j)Rate of tax on
				bonuses paid by businesses receiving TARP funds
						(1)In
				generalIn the case of any
				individual who receives a TARP bonus during the taxable year, the tax imposed
				by this section shall be equal to—
							(A)the tax which
				would be imposed by this section if the taxable income of such individual for
				the taxable year were reduced by the TARP bonus of such individual, plus
							(B)the amount equal
				to the applicable percentage of the TARP bonus.
							(2)Applicable
				percentageFor purposes of the subsection, the applicable
				percentage shall be determined under the following table:
							
								
									
										If the aggregate TARP bonuses received during
						the taxable year is:The applicable percentage
						is:
										
									
									
										Over $100,000100 percent.
										
									
								
							
						(3)TARP
				bonusFor purposes of this
				subsection—
							(A)In
				generalThe term TARP bonus means any payment in the
				nature of a bonus which is paid by any person if—
								(i)such person (or
				any predecessor of such person) received assistance under title I of division A
				the Emergency Economic Stabilization Act of 2008 during the taxable year or any
				prior taxable year, or
								(ii)such person acquired a major portion of a
				trade or business, or the major portion of a separate unit of a trade or
				business, from any person which received such assistance with respect to such
				portion or unit.
								(B)Controlled
				groups
								(i)In
				generalFor purposes of subparagraph (A), all persons treated as
				a single employer under subsection (a) or (b) of section 52 or under subsection
				(m) or (o) of section 414 shall be treated as one person.
								(ii)Inclusion of
				foreign corporationsFor purposes of clause (i), in applying
				subsections (a) and (b) of section 52 to this section, section 1563 shall be
				applied without regard to subsection (b)(2)(C)
				thereof.
								.
			(b)Effective
			 dateThe amendment made by this section shall apply to taxable
			 years ending after the date of the enactment of this Act.
			
